Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 6th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments traversing the rejection of claims 1-7 under 35 USC 102(e) is not persuasive.  The Applicant asserts that the ‘856 application fails to disclose the claimed ions in the recited m/z ratio ranges.  This argument therefore attempts to distinguish claim 1 over the prior art by pointing out a particular result.  Were the Applicant’s assertion true, it would not invalidate the teaching of ‘856 which presents the claimed method steps as previously pointed out.  ‘856 ionizes vitamin C by APCI in a negative ion mode to generate vitamin C ions.  
The Applicant further asserts that these ions are selected for quantification.  The claims do not recite an active selection step for products of the APCI ionization step having the m/z ratios recited, rather, the claims recite determining the amount of at least one vitamin C ion having the claimed m/z ranges.  
The prior art of ‘856 applies APCI to a vitamin C sample and determines the amount of product ions as previously pointed out.  When ionized, the sample ion, in this case vitamin C naturally separates into products which are utilized to identify the parent sample compound.  These products have m/z ratios the combination of the sum of these product m/z ratios and their intensities correspond to a mass spectrum.  These mass spectra are compound specific thereby enabling the field of mass spectrometry to allow identification of sample compounds by measuring the amounts of the product ions having different m/z ratios.  As shown in the NIST database illustration of the mass spectrum for vitamin C below:

    PNG
    media_image1.png
    600
    800
    media_image1.png
    Greyscale

The spectrum for Vitamin C encompasses product ions having m/z ratios at the claimed ratios recited.  Therefore, the product ions recited in the claims are the naturally occurring products of the vitamin C compound.
The prior art similarly teaches the claimed steps of the method since the extracting and ionization steps are disclosed in the prior art without dispute by the Applicant, and similarly discloses a determination of an amount of ions in a sample step as previously pointed out.  
As a result, claims 1-7 stand rejected under 35 USC 102(e).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by US Patent Application Publication 2009/0090856.
Regarding claims 1 and 5, ‘856 discloses a method for determining an amount of vitamin c [0097-0098] comprising extracting/purifying vitamin c, the analyte of interest by introducing the sample to multiple liquid chromatography columns to perform initial and following purification/extraction steps.  Steps 8 and 10 indicate the multiple purification/extraction steps.  [0052] defines liquid chromatography to mean either or additionally HPLC or HTLC.  [0103] defines the liquid chromatography steps to include plural liquid chromatography steps, where liquid chromatography as previously defined includes HTLC or HPLC.  ‘856 further discloses the step of ionizing the analyte in either a positive or negative mode [0106] using APCI [0144] to generate ions analyzed by tandem mass spectrometry [0106] to determine the amount of analyte in the sample [0006].  The ion fragment m/z ratios recited in claims 1 and 5 consisting of 114.85 +/- 0.50 and 86.85 +/- 0.50 are the inherent natural product ions produced when subjecting vitamin c to fragmentation.
Regarding claim 2, the HPLC limitation is addressed above regarding the definition of liquid chromatography supplied in ‘865.
Regarding claims 3 and 6, ‘865 discloses determination of sample quantities by comparison to sample calibration standard curves [0145].
Regarding claims 4 and 7, ‘865 discloses ion detection with multiple reaction monitoring [0143].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881